DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the application
This office action is in response to the application filed 08/30/2019. Currently, claims 1-25 are pending in the application. This action contains restriction requirements between device/method claims AND also between patentably distinct species.
Election/Restrictions
Restriction to one of the following inventions (I or II) is required under 35 U.S.C. 121. If inventions I or II is elected, then further restriction to one of the two species  is required (as further detailed in Section 2 below):
Claims 1-15, drawn to a semiconductor device package, classified in CPC symbol having subclass H01L, subgroups (33/62).
Claims 16-25, drawn to a methods of manufacturing semiconductor device package, classified in CPC symbol having subclass H01L, subgroup 27/1266).
The inventions are distinct, each from the other because of the following reasons: 
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as processes of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). 
For example, in the instant case, the product as claimed in the claim 1 can be made by another and materially different process than the step in the method claim (16) such as, providing a carrier is not required for the device claim. 
For example, in the instant case, the product as claimed in the claim 1 can be made by another and materially different process than the step in the method claim (20) such as, providing a carrier is not required for the device claim. 

Because these inventions are distinct for the reasons given above, there is a search and/or examination burden for the patentably distinct inventions and method as set forth above because at least the following reason(s) apply: 
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); the prior art applicable to one invention would not likely be applicable to another; the inventions are likely to raise different non-prior art issues under 35 U.S.C 101 and/or 35 U.S.C 112, first paragraph; and the inventions have acquired a separate status in the art in view of their different classification.



Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention or a grouping of patentably indistinct invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention or grouping of patentably indistinct invention, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of inventions requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or grouping of patentably indistinct invention.



2. Should Applicant choose to elect Invention I, an election of species is required as follows:

Species I:  Figures 1-2; directed to a semiconductor device (Para [0043-0053]).
Species II:  Figure 3; directed to a semiconductor device (Para [0054]).
Species III:  Figure 4; directed to a semiconductor device (Para [0055]).
Species IV:  Figure 5; directed to a semiconductor device (Para [0056]).
Species V:  Figure 6-7; directed to a semiconductor device (Para [0057]).
Species VI:  Figure 8-9; directed to a semiconductor device (Para [0058-0059]).
Species VII:  Figure 10; directed to a semiconductor device (Para [0060]).
Species VIII:  Figure 11-12; directed to a semiconductor device (Para [0061-0062]).
Species IX:  Figure 13; directed to a semiconductor device (Para [0063]).
Species X:  Figure 14; directed to a semiconductor device (Para [0064]).
Species XI:  Figure 15; directed to a semiconductor device (Para [0065]).


The Species M.I-M.XI are independent or distinct, reciting mutually exclusive characteristics as product. In addition, these species are not obvious variants of each other based on the current record.

2. Should Applicant choose to elect Invention II, an election of species is required as follows:

Species XII:  Figures 16-18; a methods of manufacturing semiconductor device (Para [0066-0072]).
Species XIII:  Figure 19-21; a methods of manufacturing semiconductor device (Para [0073-0078]).
Species XIV:  Figure 22-24; a methods of manufacturing semiconductor device (Para [0079-0083]).
Species XV:  Figure 25-28; a methods of manufacturing semiconductor device (Para [0084-0089]).
Species XVI:  Figure 29-30; a methods of manufacturing semiconductor device (Para [0090-0093]).
Species XVII:  Figure 31-33; a methods of manufacturing semiconductor device (Para [0094-0099]).
Species XVIII:  Figure 34; a methods of manufacturing semiconductor device (Para [0100-0102]).

The Species XII- XVII are independent or distinct, reciting mutually exclusive characteristics as product. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no generic claims.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 

The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non-patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument 

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.


Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

 The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.

In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. 
Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/MOIN M RAHMAN/Primary Examiner, Art Unit 2898